Citation Nr: 1141440	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An October 2010 letter informed him that his hearing was scheduled for November 2010; however, in correspondence received in October 2010, the Veteran cancelled his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran claims entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  His PTSD is currently rated as 70 percent disabling.

In September 2007, the Veteran was provided a VA examination.  After an examination and review of the claims file, the examiner opined that the Veteran's hypertension was not caused by his PTSD, as there is no documented medical literature that supports such an argument.  Although the examiner did comment that PTSD "may" elevate episodic blood pressure, he did not specifically address the issue of whether the Veteran's service-connected PTSD may have aggravated his hypertension.  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310; 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).   

The Veteran did submit a medical opinion from his private physician regarding his hypertension.  The physician stated in a May 2008 letter that he felt that the Veteran's high blood pressure "was more likely than not related" to PTSD.  However, the physician did not provide any rationale for his opinion.

The Board finds that the Veteran's VA examination was inadequate, as the examiner did not provide an opinion as to aggravation.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hypertension.  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding and available VA treatment records from the Beckley VA Medical Center.

2.  After receipt of any available records, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, the May 2008 letter from a private physician, and the Veteran's own statements. 

The examiner should comment as to whether it is at least as likely as not that that the Veteran currently has hypertension that is either caused by or permanently aggravated by his service-connected PTSD.   It should be noted that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

If hypertension is not caused or aggravated by the Veteran's PTSD, the examiner should state whether it is at least as likely that his hypertension had its onset in service or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


